Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment received 5/4/2020 is entered.
Claim Objections
Claim 5 objected to because of the following informalities:  line 2 recites “centred” rather than –centered--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a phase separation device” which combines the nonce term “device” with the function of phase separation. A return to the specification provides for a “ramp” pg 3, line 6; and a metal sheet pg 11, lines 1-2. Thus the phase separation device is interpreted as the above and equivalents thereof.
“expansion member” of claim 12; a return to the specification provides for an expansion valve (page 8, line 5) and therefor the limitation is interpreted to be an expansion valve or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a ramp” however claim 2 from which claim 4 depends includes “at least one ramp” therefor the antecedent basis between said ramps is unclear.
Claim 8 recites “the helix is produced in the wall” the meaning of the term is unclear. The plain meaning of “produced” is to make or manufacture; therefor the use of the term here does not provide clear meaning of its claim scope.
Claim 11 recites a use of the heat exchanger of claim 10 without reciting any particular steps and therefor is indefinite as per MPEP 2173.05(q). It is noted that neither of the condenser or refrigerant fluid circuit are positively recited.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Patel et al (US 7,093,461) or, in the alternative, under 35 U.S.C. 103 as obvious over Patel in view of Westermeyer (US 5,271,245) and/or Yamazaki et al (US 6,708,522).
Regarding claims 1 and 10-12, Patel discloses a refrigerant circuit including a condenser (140) and an expansion member (120) and  a receiver/drier (118) adapted to have pass through it a refrigerant fluid of the refrigerant fluid circuit for a motor vehicle (4:8), the receiver/drier comprising:
a closed housing (154) provided with a fluid inlet (152) for admission of the refrigerant fluid to an interior of the housing and with a fluid outlet (162) for evacuation of the refrigerant fluid from the housing,
the housing accommodating at least one desiccant and at least one particle filter (160; 10:18-20 160 includes the “desiccant and filter device”);
a phase separation device (174 is an impingement wall with nozzle 156 which is understood to be equivalent to a sheet/ramp; limitation interpreted as per 112f above to include a metal sheet, ramp, or equivalents thereof) between a liquid phase and a gas phase of the refrigerant fluid admitted to the interior of the housing (10:25-41 describes the separation of phases).
Patel discloses the “desiccant and filter device” 160, to the extent it’s unclear that the filter and desiccant are two separate elements Yamazaki is provided. Yamazaki discloses a receiver/drier with a desiccant (202) and particle filter (221a, 221b, and 207). It would have been obvious to one of ordinary skill in the art to provide Patel with the desiccant/filter of Yamazki in order to remove particulate matter from the refrigerant. Further as Patel discloses a desiccant/filter generally one of ordinary skill in the art in order to make or use the device of Patel would include a known prior art example.
Patel discloses the phase separation device 156 and 174 however to the extent applicant argues that the structure is not equivalent, Westermeyer is provided. Westermeyer discloses a device for separating gas and liquid in a refrigeration cycle including a phase separation device (30). It would have been obvious to one of ordinary skill in the art to have provided Patel with the helical phase separation device of Morrison as it has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of a phase separator. It is known in the art to substitute impingement separation for centrifugal separation. The result of the substitution would have been predictable, being the separation of phases. MPEP 2143 B.
Regarding claim 2, Patel as modified discloses the phase separation device is arranged as at least one ramp (30 of Westermeyer) for centrifugal circulation of the refrigerant fluid inside the housing.
Regarding claim 3, Patel as modified discloses the phase separation device is provided in the hosing between the fluid inlet and the desiccant (as modified by Westermeyer the inlet it at a top of the housing where flow then flows through the separator; as provided in Patel the desiccant is provided post separator in regard to the flow of fluid).
Regarding claim 4, Patel as modified discloses the phase separation device is configured as at least one helix with multiple turns, each of the turns producing successively along the axis of the helix a ramp for centrifugal circulation of the refrigerant fluid inside the housing (Westermeyer shows helical ramp 30).
Regarding claim 5, Patel as modified discloses the axis of the helix is centered on a longitudinal axis along which the housing extends between a first and second end of the housing provided with the fluid inlet and a bottom of the receiver/drier delimiting a fluid reservoir for the storage of a quantity of refrigerant fluid inside the housing (as shown in Westermeyer the helical ramp is longitudinally centered; both Patel and Westermeyer show a bottom fluid reservoir).
Regarding claim 6, Patel as modified discloses the helix is formed by a body attached to the interior of the housing (Westermeyer at column 3 “The helical blade 30 of the static auger 28 is sized to be closely adjacent to or in contact with a steel mesh screen 34 that lines an inside surface of the first filter chamber 20.” where the mesh screen is considered part of the interior of the housing).
Regarding claim 7, Patel as modified discloses along the axis of the helix, a drainage channel for the refrigerant fluid in the liquid state leading to the bottom of the 
Regarding claim 8, Patel as modified discloses the helix is produced in the wall of the housing.
Regarding claim 9, Patel discloses that the housing is closed and has a fluid inlet and outlet, but is silent concerning a cap. Examiner takes official notice that caps containing an inlet or outlet in the art of receivers is old and well known. It would have been obvious to one of ordinary skill in the art to have provided Patel with a cap in order to allow internal components to be installed and then seal the housing further providing the inlet or outlet at the cap simplifies construction of the housing as it removes an opening in the housing structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morrison (US 2,446,882) helix separator.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763